Dykman, J.
The plaintiff seeks to charge the defendant and his property with the payment of money which the plaintiff advanced to the son of the defendant to be used for the payment of taxes levied upon the property of the latter.
The money was furnished by the plaintiff at the request of the son of the defendant who was engaged in the general transaction of his father’s business, but without authority to borrow money.
The claim of the plaintiff is meritorious, but not against the defendant. It would be dangerous to permit an agent clothed with general powers for the transaction of business, to borrow money in the name of his principal..
In this case the defendant cannot be charged with the adoption of the act of his son, for he had no knowledge of the loan and never acquiesced in the transaction.
The judgment should be affirmed, with costs.
Pratt, J., concurs; Barnard, P. J., not sitting.